Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 3/24/2022.
In the Instant Amendment, Claim(s) 1, 4, 5, 8, 9, 21, 23 and 24 has/have been amended; Claim(s) 2, 3, 7, 13-19 and 22 have been cancelled; Claims 1, 4-6, 8-12, 20, 21 and 23-27 have been examined and are pending in this application.
The 101 rejection of claim 21 is withdrawn because of the amendment and the persuasive argument in the remarks (page 7).

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, 11, 20, 21, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi (US 20180063410 A1).
Regarding claim 1, Izumi teaches A camera assembly (Fig. 11) comprising a photosensitive module (21), wherein the camera assembly further comprises a filtering and photosensitive module (50), the photosensitive module (50) is disposed at bottom of the camera assembly, and the filtering and photosensitive module (21) is disposed in middle of the camera assembly (Fig. 11);
wherein incident light transmitted into the camera assembly first passes through the filtering and photosensitive module (21) and then through the photosensitive module (50) (Fig. 11);
wherein the camera assembly further comprises a microlens;
the microlens (234) is disposed between the filtering and photosensitive module (21) and the photosensitive module (50) (Fig. 11); or, 
the filtering and photosensitive module (21) comprises a first portion (230) and a second portion (55), the microlens (234) is disposed between the first portion and the second portion, and the second portion (55) is disposed between the microlens (234) and the photosensitive module (50) (Fig. 11).

Regarding claim 6, Izumi teaches An image acquisition method applied to a mobile terminal comprising the camera assembly according to claim 1, wherein the image acquisition method comprises:
acquiring first image data derived from an exposure of a filtering and photosensitive module in the camera assembly and second image data derived from an exposure of a photosensitive module in the camera assembly (Fig. 18; paras. 0034, 0157-0160);
generating a target image from the first image data and the second image data (Fig. 18; paras. 0034, 0157-0160).

Regarding claim 10, Izumi teaches the image acquisition method according to claim 6, wherein the acquiring the first image data derived from an exposure of the filtering and photosensitive module in the camera assembly and the second image data derived from an exposure of the photosensitive module in the camera assembly comprises:
controlling the filtering and photosensitive module and the photosensitive module to be exposed for a first preset duration simultaneously to obtain the first image data and the second image data, respectively (Figs. 2, 11, 18).

Regarding claim 11, Izumi teaches the image acquisition method according to claim 6, wherein the generating a target image from the first image data and the second image data comprises:
performing color reproduction on an image acquired by the camera assembly by using each pixel value in the second image data, to generate an intermediate image (Fig. 18; paras. 0034, 0157-0160);
performing brightness reproduction on the intermediate image by using a luminance value of each pixel in the first image data and the second image data, to generate the target image (Fig. 18; paras. 0034, 0157-0160).

Regarding claim 20, Izumi teaches A mobile terminal (Fig. 1), comprising the camera assembly according to claim 1, and further comprising a processor, a storage, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program (Figs. 1-3, 11, 18), to implement following steps:
acquiring first image data derived from an exposure of a filtering and photosensitive module in the camera assembly and second image data derived from an exposure of a photosensitive module in the camera assembly (Fig. 18; paras. 0034, 0157-0160);
generating a target image from the first image data and the second image data (Fig. 18; paras. 0034, 0157-0160).

Regarding claim 21, Izumi teaches A non-transitory computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor, to implement steps of the image acquisition method according to claim 6 (Fig. 1; para. 0041).

Regarding claim 25 and 26, claims 25 and 26 reciting features corresponding to claims 10 and 11 are rejected for the respective reasons above.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirota (US 10,554,874 B2).
Regarding claim 1, Hirota teaches A camera assembly (Fig. 5) comprising a photosensitive module, wherein the camera assembly further comprises a filtering and photosensitive module, the photosensitive module is disposed at bottom of the camera assembly, and the filtering and photosensitive module is disposed in middle of the camera assembly;
wherein incident light transmitted into the camera assembly first passes through the filtering and photosensitive module (11A) and then through the photosensitive module (11B) (Fig. 5);
wherein the camera assembly further comprises a microlens;
the microlens (91) is disposed between the filtering and photosensitive module (11A) and the photosensitive module (11B) (Fig. 5); or, 
the filtering and photosensitive module (11A) comprises a first portion (52) and a second portion (73), the microlens (91) is disposed between the first portion and the second portion, and the second portion (73) is disposed between the microlens (91) and the photosensitive module (11B) (Fig. 5).

Allowable Subject Matter
Claims 4, 5, 8, 9, 12, 23, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696